
	

113 S306 RS: Bureau of Reclamation Small Conduit Hydropower Development and Rural Jobs Act
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 68
		113th CONGRESS
		1st Session
		S. 306
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Barrasso (for
			 himself, Mr. Risch,
			 Mr. Enzi, Mr.
			 Crapo, and Mr. Flake)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			May 13, 2013
			Reported by Mr. Wyden,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize all Bureau of Reclamation conduit facilities
		  for hydropower development under Federal Reclamation law, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Bureau
			 of Reclamation Small Conduit Hydropower Development and Rural Jobs
			 Act.
		2.AuthorizationSection 9(c) of the Reclamation Project Act
			 of 1939 (43 U.S.C. 485h(c)) is amended—
			(1)by striking The Secretary is
			 authorized to enter into contracts to furnish water and inserting the
			 following:
				
					(1)The Secretary is authorized to enter into
				contracts to furnish
				water
					;
			(2)by striking
			 (1) shall and inserting (A) shall;
			(3)by striking
			 (2) shall and inserting (B) shall;
			(4)by striking
			 respecting the terms of sales of electric power and leases of power
			 privileges shall be in addition and alternative to any authority in existing
			 laws relating to particular projects and inserting respecting
			 the sales of electric power and leases of power privileges shall be an
			 authorization in addition to and alternative to any authority in existing laws
			 related to particular projects, including small conduit hydropower
			 development; and
			(5)by adding at the
			 end the following:
				
					(2)When carrying out this subsection, the
				Secretary shall first offer the lease of power privilege to an irrigation
				district or water users association operating the applicable transferred work,
				or to the irrigation district or water users association receiving water from
				the applicable reserved work. The Secretary shall determine a reasonable time
				frame for the irrigation district or water users association to accept or
				reject a lease of power privilege offer.
					(3)The National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) shall not apply to small conduit hydropower
				development, excluding siting of associated transmission on Federal lands,
				under this subsection.
					(4)The Power Resources Office of the Bureau of
				Reclamation shall be the lead office of small conduit hydropower activities
				conducted under this subsection.
					(5)Nothing in this
				subsection shall obligate the Western Area Power Administration, the Bonneville
				Power Administration, or the Southwestern Power Administration to purchase or
				market any of the power produced by the facilities covered under this
				subsection and none of the costs associated with production or delivery of such
				power shall be assigned to project purposes for inclusion in project
				rates.
					(6)Nothing in this subsection shall alter or
				impede the delivery and management of water by Bureau of Reclamation
				facilities, as water used for conduit hydropower generation shall be deemed
				incidental to use of water for the original project purposes. Lease of power
				privilege shall be made only when, in the judgment of the Secretary, the
				exercise of the lease will not be incompatible with the purposes of the project
				or division involved, nor shall it create any unmitigated financial or physical
				impacts to the project or division involved, and shall be on such terms and
				conditions as in the judgment of the Secretary in consultation with the
				appropriate irrigation district or water users association, will adequately
				protect the planning, design, construction, operation, maintenance, and other
				interests of the United States and the project or division involved.
					(7)Nothing in this
				subsection shall alter or affect any existing agreements for the development of
				conduit hydropower projects or disposition of revenues.
					(8)In this
				subsection:
						(A)ConduitThe term conduit means any
				Bureau of Reclamation tunnel, canal, pipeline, aqueduct, flume, ditch, or
				similar manmade water conveyance that is operated for the distribution of water
				for agricultural, municipal, or industrial consumption and not primarily for
				the generation of electricity.
						(B)Irrigation
				districtThe term irrigation district means any
				irrigation, water conservation, multicounty water conservation district, or any
				separate public entity composed of two or more such districts and jointly
				exercising powers of its member districts.
						(C)Reserved
				workThe term reserved work means any conduit that
				is included in project works the care, operation, and maintenance of which has
				been reserved by the Secretary, through the Commissioner of the Bureau of
				Reclamation.
						(D)Transferred
				workThe term transferred work means any conduit
				that is included in project works the care, operation, and maintenance of which
				has been transferred to a legally organized water users association or
				irrigation district.
						(E)Small conduit
				hydropowerThe term
				small conduit hydropower means a facility capable of producing 5
				megawatts or less of electric
				capacity.
						.
			
	
		1.Short titleThis Act may be cited as the
			 Bureau of Reclamation Small Conduit
			 Hydropower Development and Rural Jobs Act.
		2.AuthorizationSection 9(c) of the Reclamation Project Act
			 of 1939 (43 U.S.C. 485h(c)) is amended—
			(1)by striking The
			 Secretary is authorized to enter into contracts to furnish water and
			 inserting the following:
				
					(1)The Secretary is
				authorized to enter into contracts to furnish
				water
					;
			(2)by striking (1)
			 shall and inserting (A) shall;
			(3)by striking (2)
			 shall and inserting (B) shall;
			(4)by striking
			 respecting the terms of sales of electric power and leases of power
			 privileges shall be in addition and alternative to any authority in existing
			 laws relating to particular projects and inserting respecting
			 the sales of electric power and leases of power privileges shall be an
			 authorization in addition to and alternative to any authority in existing laws
			 related to particular projects, including small conduit hydropower
			 development; and
			(5)by adding at the end the
			 following:
				
					(2)(A)When carrying out this
				subsection, the Secretary shall first offer the lease of power privilege to an
				irrigation district or water users association operating the applicable
				transferred conduit, or to the irrigation district or water users association
				receiving water from the applicable reserved conduit. The Secretary shall
				determine a reasonable time frame for the irrigation district or water users
				association to accept or reject a lease of power privilege offer for a small
				conduit hydropower project.
						(B)If the irrigation
				district or water users association elects not accept a lease of power
				privilege offer under subparagraph (A), the Secretary shall offer the lease of
				power privilege to other parties in accordance with this subsection.
						(3)The Bureau of Reclamation
				shall apply its categorical exclusion process under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) to small conduit hydropower
				development under this subsection, excluding siting of associated transmission
				facilities on Federal lands.
					(4)The Power Resources
				Office of the Bureau of Reclamation shall be the lead office of small conduit
				hydropower policy and procedure-setting activities conducted under this
				subsection.
					(5)Nothing in this
				subsection shall obligate the Western Area Power Administration, the Bonneville
				Power Administration, or the Southwestern Power Administration to purchase or
				market any of the power produced by the facilities covered under this
				subsection and none of the costs associated with production or delivery of such
				power shall be assigned to project purposes for inclusion in project
				rates.
					(6)Nothing in this
				subsection shall alter or impede the delivery and management of water by Bureau
				of Reclamation facilities, as water used for conduit hydropower generation
				shall be deemed incidental to use of water for the original project purposes.
				Lease of power privilege shall be made only when, in the judgment of the
				Secretary, the exercise of the lease will not be incompatible with the purposes
				of the project or division involved, nor shall it create any unmitigated
				financial or physical impacts to the project or division involved. The
				Secretary shall notify and consult with the irrigation district or water users
				association operating the transferred conduit before offering the lease of
				power privilege and shall prescribe terms and conditions that will adequately
				protect the planning, design, construction, operation, maintenance, and other
				interests of the United States and the project or division involved.
					(7)Nothing in this
				subsection shall alter or affect any existing agreements for the development of
				conduit hydropower projects or disposition of revenues.
					(8)Nothing in this
				subsection shall alter or affect any existing preliminary permit, license, or
				exemption issued by the Federal Energy Regulatory Commission under Part I of
				the Federal Power Act (16 U.S.C. 792 et seq.) or any project for which an
				application has been filed with the Federal Energy Regulatory Commission as of
				the date of the enactment of the Bureau of Reclamation Small Conduit Hydropower
				Development and Rural Jobs Act.
					(9)In this
				subsection:
						(A)ConduitThe
				term conduit means any Bureau of Reclamation tunnel, canal,
				pipeline, aqueduct, flume, ditch, or similar manmade water conveyance that is
				operated for the distribution of water for agricultural, municipal, or
				industrial consumption and not primarily for the generation of
				electricity.
						(B)Irrigation
				districtThe term irrigation district means any
				irrigation, water conservation or conservancy, multicounty water conservation
				or conservancy district, or any separate public entity composed of two or more
				such districts and jointly exercising powers of its member districts.
						(C)Reserved
				conduitThe term reserved conduit means any conduit
				that is included in project works the care, operation, and maintenance of which
				has been reserved by the Secretary, through the Commissioner of the Bureau of
				Reclamation.
						(D)Transferred
				conduitThe term transferred conduit means any
				conduit that is included in project works the care, operation, and maintenance
				of which has been transferred to a legally organized water users association or
				irrigation district.
						(E)Small conduit
				hydropowerThe term small conduit hydropower means a
				facility capable of producing 5 megawatts or less of electric
				capacity.
						.
			
	
		May 13, 2013
		Reported with an amendment
	
